DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed laminate having the butyl rubber or halogenated butyl rubber as 2.5 to 20 weight percent based on the rubber component.  The closest prior art is Shibata (US 2013/0078477) in view of Morooka (US 2010/0112257), discussed above.
Morooka teaches away from amounts of less than 30 weight percent of butyl rubber in the composition (¶0047; Table 8).  Therefore, it would not have been obvious to a person having ordinary skill in the art to have added the butyl rubber in the amount of the instant claims based on the teaching of Morooka.  
Topcik (US Pat. 3,639,308) teaches a blend comprising 10 to 50 parts of halogenated butyl rubber.  However, the rubber blend of Topcik does not contain styrene-butadiene rubber, and there is no suggestion the art to expect that the amount of Topcik would apply to a blend comprising natural rubber and styrene butadiene rubber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767